 Case: 1:12-cv-04327 Document #: 182 Filed: 04/15/19 Page 1 of 4 PageID #:1175




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

ROBERT G. ALAMO,                               )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )     No. 12-cv-04327
                                               )
THE CITY OF CHICAGO                            )     Judge Sharon Johnson Coleman
and CHARLIE BLISS, in his                      )     Magistrate Judge Sidney I. Schenkier
individual capacity,                           )
                                               )
       Defendants.                             )

                THE PARTIES’ JOINT DISCOVERY STATUS REPORT

       Plaintiff and defendants, pursuant to the Court’s order regarding the status of

discovery, submit their joint status report outlining which depositions have been completed,

which depositions are scheduled to be taken, which unscheduled depositions remain to be

taken, and what other outstanding discovery issues exist. Their responses are as follows:

       I.       Depositions

                A. Completed Depositions

       The plaintiff has taken the depositions of the following individuals:

            •   Defendant Charlie Bliss,

            •   Carmelita Wiley-Earls,

            •   Mike Daniels,

            •   Steven Chikorotis, and

            •   Edgar Ignacio (under Federal Rule of Civil Procedure 30(b)(6)).

                B. Scheduled Depositions

       The plaintiff and defendants have scheduled depositions for the following individuals:

            •   Gary Kuykendall on May 7 or 9, 2019,
 Case: 1:12-cv-04327 Document #: 182 Filed: 04/15/19 Page 2 of 4 PageID #:1175




             •   Sylvia Tienda on May 16, 2019, and

             •   Adrienne Bryant on May 21, 2019.

                 C. Remaining Depositions to be Scheduled

       The plaintiff and defendants have not yet scheduled depositions for the following fact

witnesses. The plaintiffs intend to depose:

             •   William Wong,

             •   Edgar Ignacio,

             •   Hugh Russell, and

             •   Individual firefighters identified as similarly-situated.

       The defendants intend to depose:

             •   Dr. Daniel Martinez,

             •   Dr. Thomas Brennan,

             •   Dr. Carlos Reyes,

             •   Plaintiff Robert Alamo, and

             •   Any other witnesses yet to be identified by Plaintiff.

       II.       Other Discovery Issues: Production of Firehouse Journals

       Alamo alleged in his Fourth Amended Complaint that while assigned to CFD Engine

Company 55, he was excessively detailed to other firehouses as compared to his colleagues.

During his deposition on February 5, 2019, defendant Charlie Bliss acknowledged that

written journals were maintained at the firehouse that described the day-to-day operations

and staffing of Engine Company 55. February 5, 2019 Tr. 109:25, 110:1–11. Bliss further

admitted that these journals would include the dates Alamo was detailed to other firehouses.

Id Tr. 110:21–24. This information supports the claim that Alamo was excessively detailed to

other firehouses as compared to his colleagues. It is the plaintiff’s position that the firehouse




                                                  2
 Case: 1:12-cv-04327 Document #: 182 Filed: 04/15/19 Page 3 of 4 PageID #:1175




journals are covered by Plaintiff’s First Set of Requests to Produce, Number 6, which

requests “[a]ll documents referring or relating to Plaintiff, including, but not limited to his

personnel files, if any, and any documents containing evaluations, views, or opinions

regarding his performance, or which otherwise relate to his employment for the City of

Chicago Fire Department.” The plaintiff has asked the City to produce the firehouse journals

for Engine Company 55 and Tower Ladder 63.

       In response, the City has requested that the parties meet and confer regarding the

scope of the request, including date range and firehouse, and the specific information being

requested, as the journals are maintained in a book format at each of the firehouses and

thereafter, are warehoused. If a requested journal is located and available, the journal will

need to be manually reviewed page by page to determine its contents.

       Respectfully submitted this 15th day of April 2019,


Roberto Alamo                                          City of Chicago and Charles Bliss

/s/ Jamie S. Franklin                                  /s/ Melanie Patrick Neely

Jamie S. Franklin, ARDC No 6242916                     Melanie Patrick Neely
The Franklin Law Firm LLC                              Howard P. Levine
53 West Jackson Boulevard, Suite 803                   City of Chicago
Chicago, IL 60604                                      30 North LaSalle Street, Suite 1000
(312) 662-1008                                         312-744-0898
(312) 662-1015 (fax)                                   mneely@cityofchicago.org
jsf@thefranklinlawfirm.com                             Howard.Levine@cityofchicago.org

Randall D. Schmidt, ARDC No. 3124450
Edwin F. Mandel Legal Aid Clinic
6020 South University Avenue
Chicago, IL 60637
(773) 702-9611
r-schmidt@ucicago.edu




                                                3
 Case: 1:12-cv-04327 Document #: 182 Filed: 04/15/19 Page 4 of 4 PageID #:1175




                               CERTIFICATE OF SERVICE

         I, the undersigned, certify that the foregoing document was served on the parties listed
below via the ECF Service of the United States District Court for the Northern District of
Illinois on April 15, 2019.

                                              /s/ Jamie S. Franklin

Service List:

Melanie Patrick Neely
Howard P. Levine
City of Chicago
30 North LaSalle Street, Suite 1000
Chicago, IL 60602
312-744-0898
mneely@cityofchicago.org
Howard.Levine@cityofchicago.org




                                               4
